Citation Nr: 0918069	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-43 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability as secondary to left knee chondromalacia post 
total knee replacement and right knee chondromalacia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to June 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1998 and February 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO)in Atlanta, Georgia.

The claim for TDIU rating is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine 
is aggravated by his service-connected left and right knee 
disabilities.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine is aggravated 
by the Veteran's service-connected left and right knee 
disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Veteran and his spouse testified at a hearing before the 
undersigned in February 2009.  The Veteran asserted that he 
had no problems with his low back until after his service-
connected knee disabilities worsened.  The Veteran maintained 
that his limping gait due to his service-connected knees 
caused his low back disability.

The Veteran was originally denied service connection for a 
back condition as secondary to service-connected bilateral 
knee disability by a July 2002 rating decision.  However, a 
February 2003 rating decision indicates that the RO sent the 
Veteran a letter in August 2002 telling him that the July 
2002 rating decision was premature.  A copy of the August 
2002 letter is not in the claims file.  Because this letter 
may have indicated to the Veteran that he need not file a 
notice of disagreement with respect to the July 2002 rating 
decision, the Board finds that the July 2002 rating decision 
is not a final unappealed decision.  The Veteran perfected 
his appeal with respect to the February 2003 rating decision.  
Accordingly, the Board finds that finality is not at issue 
and that the Veteran's service connection claim is properly 
before the Board on a de novo basis.

The Veteran was examined by a VA fee-basis physician in 
February 1999.  This examiner diagnosed the Veteran as having 
degenerative changes at L2 and L3, and stated that it was at 
least as likely as not that the Veteran's back disability was 
secondary to his knee condition.

In a May 2001 letter, the Veteran's chiropractor stated that 
the Veteran's lumbar condition was aggravated by the 
Veteran's knee disability.

The Veteran was again examined by a VA fee-basis physician in 
May 2002.  The examiner stated that there was radiographic 
evidence of lumbar spondylosis.  The examiner diagnosed the 
Veteran as having diffuse idiopathic skeletal hyperostosis 
(DISH).  The examiner opined that the Veteran's back 
condition was not secondary to the Veteran's knee condition.  
The examiner provided no opinion as to whether or not the 
Veteran's back disability was aggravated by his service-
connected knee disabilities.

A July 2004 private MRI of the Veteran's lumbar spine 
revealed degenerative disc disease of the lower lumbar spine.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be established on a 
secondary basis for a disability which is proximately due to 
or the result of a service connected disease or injury; or, 
for any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progression of the nonservice-connected disease.  
38 C.F.R. § 3.310(a)-(b)); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

While the May 2002 physician opined that the Veteran's back 
condition was not caused by the Veteran's service-connected 
bilateral knee disability, he expressed no opinion as to 
whether or not the Veteran's low back disability was 
aggravated by his service-connected knee disabilities.  The 
Veteran's chiropractor stated in May 2001 that the Veteran's 
lumbar spine disability is aggravated by his knee 
disabilities.  The record contains no medical evidence to the 
contrary.  Furthermore, the February 1999 VA fee-basis 
physician was of the opinion that the Veteran's low back 
disability was related to the Veteran's service-connected 
knee disabilities.  Consequently the Board finds that the 
medical evidence indicates that the Veteran's degenerative 
disc disease of the lumbar spine is aggravated by his 
service-connected knee disabilities.  Accordingly, service 
connection for degenerative disc disease of the lumbar spine 
as secondary to left knee chondromalacia post total knee 
replacement and right knee chondromalacia is warranted.  



ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to left knee 
chondromalacia post total knee replacement and right knee 
chondromalacia is granted.


REMAND

A November 2005 rating decision denied the Veteran's claim 
for TDIU.  In January 2006, the Veteran submitted a notice of 
disagreement with that denial.  The Veteran has not been 
issued a statement of the case with respect to this denial.  
Since there has been an initial RO adjudication of the claim 
and a notice of disagreement, the claimant is entitled to a 
statement of the case, and the current lack of a statement of 
the case is a procedural defect requiring remand.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2008); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC must provide the Veteran a 
statement of the case that addresses the 
issue of entitlement to a TDIU rating.  The 
Veteran and his representative should be 
provided notice of the Veteran's right to 
file a substantive appeal.  The RO/AMC 
should return this claim to the Board only 
if the Veteran perfects his appeal by filing 
a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


